                                Case 8:20-cv-01922-JLS-DFM Document 56 Filed 01/12/21 Page 1 of 6 Page ID #:1572



                                                  Timothy M. Ryan, Bar No. 178059
                                              1   Andrew J. Mase, Bar No. 300680
                                              2   Tadeusz McMahon, Bar No. 304699
                                                  THE RYAN FIRM
                                              3   A Professional Corporation
                                                  2603 Main St, Suite 1225
                                              4   Irvine, CA 92614
                                                  Telephone (949) 263-1800; Fax (949) 872-2211
                                              5
                                                  Attorneys for Defendant Bank of New York Mellon, Formerly Known as the Bank of
                                              6   New York as Successor in Interest to JP Morgan Chase Bank, N.A. as Trustee for
                                              7   Structured Asset Mortgage Investments II Inc. Bear Sterns ALT-A Trust 2006-2,
                                                  Mortgage Pass-Through Certificates, Series 2006-2
                                              8
                                              9
                                                                 IN THE CENTRAL DISTRICT OF CALIFORNIA
                                             10
                                                         CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
                                             11
                                             12
                A Professional Corporation
THE RYAN FIRM




                                             13
                                                   Cynthia L. Brown,                           ) CASE NO.: 8:20-cv-01922-JLS-DFM
                                             14                                                )
                                                               Plaintiff,                      ) Date Action Filed: September 11, 2020
                                             15                                                )
                                                   vs.                                         ) Assigned to
                                             16                                                ) Hon. Josephine L. Staton
                                                   BANK OF NEW YORK MELLON,                    )
                                             17    FORMERLY KNOWN AS THE                       )
                                             18    BANK OF NEW YORK AS                         )
                                                   SUCCESSOR IN INTEREST TO JP                 ) DEFENDANT’S OPPOSITION TO
                                             19    MORGAN CHASE BANK, N.A. AS                  ) PLAINTIFF’S THIRD EX PARTE
                                                   TRUSTEE FOR STRUCTURED                      ) APPLICATION
                                             20    ASSET MORTGAGE                              )
                                                   INVESTMENTS II INC. BEAR                    )
                                             21    STERNS ALT-A TRUST 2006-2,                  )
                                             22    MORTGAGE PASS-THROUGH                       )
                                                   CERTIFICATES, SERIES 2006-2,                )
                                             23    and DOES 1-100, inclusive,                  )
                                                                                               )
                                             24                Defendants.                     )
                                                                                               )
                                             25
                                             26
                                             27
                                             28
                                                                                                   1

                                                                             Opposition to Plaintiff’s Ex Parte Application
                                Case 8:20-cv-01922-JLS-DFM Document 56 Filed 01/12/21 Page 2 of 6 Page ID #:1573




                                              1          Defendant The Bank of New York Mellon, Formerly Known as the Bank of New
                                              2   York as Successor in Interest to JP Morgan Chase Bank, N.A. as Trustee for Structured
                                              3   Asset Mortgage Investments II Inc. Bear Sterns ALT-A Trust 2006-2, Mortgage Pass-
                                              4   Through Certificates, Series 2006-2 (“Defendant” or “BONYM”) submits the following
                                              5   memorandum of points and authorities in opposition to plaintiff Cynthia L. Brown’s
                                              6   (“Plaintiff” or “Brown”) ex parte application filed on January 11, 2021.
                                              7       1. THIS IS PLAINTIFF’S THIRD EX PARTE APPLICATION REQUESTING
                                              8          THAT POSSESSION OF THE PROPERTY BE RETURNED TO HER AND
                                              9          IS AN IMPROPER MOTION FOR RECONSIDERATION
                                             10       Seemingly emboldened by the OSC re Sanctions against Defendant,1 Plaintiff brings a
                                             11   third ex parte application requesting that possession of the property at issue be returned
                                             12   to her, based on the same grounds that have been litigated against Defendant for years.2
                A Professional Corporation
THE RYAN FIRM




                                             13   This is tantamount to an improper motion for reconsideration of the Court’s prior orders
                                             14   denying Plaintiff’s ex parte applications—one of which already was a motion for
                                             15   reconsideration.
                                             16       On November 23, 2020, the Court denied Plaintiff’s initial ex parte application to
                                             17   regain possession of the property, noting that “Brown has had the opportunity to be heard
                                             18   by multiple courts over ten years, and each one has found BONYM to be an innocent
                                             19   party in any alleged fraudulent scheme and the owner of a valid note and deed of trust.”
                                             20   [Doc. 32.] On December 4, 2020, Brown filed an ex parte application for reconsideration
                                             21
                                                  1
                                             22     Since the OSC was issued, attorney Mase has received several emails from Ms.
                                                  Brown’s colleagues and associates that are increasingly combative. The tenor on social
                                             23   media has also escalated. Some of these individuals have a public presence on social
                                                  media that leads Mr. Mase to believe that they are capable of committing physical
                                             24   violence. Based on recent national events, and the purported new presence of two alleged
                                                  “associations” that are working with Ms. Brown, attorney Mase has had to reinstall
                                             25   security cameras at his residence out of fear of personal harm to him, his wife, and 11
                                                  month old son.
                                             26   2
                                                    It appears that an individual named Michael Roberts, who does not appear to be an
                                             27   attorney, is assisting Plaintiff in preparing and filing her ex parte application. The Court
                                                  should strongly caution Mr. Roberts, and whoever else Plaintiff has enlisted in her
                                             28   efforts, against the unlicensed practice of law or the practice of law by an attorney that is
                                                  not licensed in California or before this Court. [See Brown’s Supp. Decl., ¶ 2.]
                                                                                                    2

                                                                              Opposition to Plaintiff’s Ex Parte Application
                                Case 8:20-cv-01922-JLS-DFM Document 56 Filed 01/12/21 Page 3 of 6 Page ID #:1574




                                              1   of the order denying her motion, again requesting that possession of the property be
                                              2   returned to her. [Doc. 37, p. 8.] The Court denied Brown’s motion on December 8, 2020,
                                              3   on grounds that Plaintiff did not meet her burden in establishing grounds for
                                              4   reconsideration. [Doc. 40.]
                                              5      Here, for a third time on an ex parte basis, Plaintiff requests that possession of the
                                              6   subject property be returned to her. But this has already been litigated several times in
                                              7   this court. As noted by the Court in its order dated December 8, 2020, Local Rule 7-18
                                              8   requires a showing of “(a) a material difference in fact or law from that presented to the
                                              9   Court that, in the exercise of reasonable diligence, could not have been known to the
                                             10   party moving for reconsideration at the time the Order was entered, or (b) the emergence
                                             11   of new material facts or a change of law occurring after the Order was entered, or (c) a
                                             12   manifest showing of a failure to consider material facts presented to the Court before the
                A Professional Corporation
THE RYAN FIRM




                                             13   Order was entered.” None of these requirements are satisfied, let alone discussed.
                                             14      As noted below, Plaintiff’s new theory concerning the securitization of her loan were
                                             15   raised in Brown’s 2017 action against Defendant, and the rest of her argument are based
                                             16   on what Plaintiff alleges transpired during the eviction or during the removal of this
                                             17   matter from state court, all of which were known to Plaintiff at the time she filed her
                                             18   initial ex parte application (and her subsequent ex parte application for reconsideration).
                                             19   And these matters have been presented to this Court already as well. No new facts or law
                                             20   are presented that either were not, or could not have been presented earlier. And Plaintiff
                                             21   fails to demonstrate how the Court failed to consider any facts before it earlier. Indeed, in
                                             22   its ruling dated December 8, 2020, the Court expressly stated that it “comprehensively
                                             23   reviewed all relevant state court proceedings prior to issuing its Order.” [Doc. 40.]
                                             24      Further, Plaintiff’s declaration is devoid of any evidence to support her theories.
                                             25   Brown claims in her declaration that she has “first hand knowledge” of the “suspicious
                                             26   instruments,” but fails to offer any specific evidence to support her statements. This is
                                             27   nearly identical to Ms. Brown’s prior cases where she challenged the foreclosure and
                                             28
                                                                                                      3

                                                                                Opposition to Plaintiff’s Ex Parte Application
                                Case 8:20-cv-01922-JLS-DFM Document 56 Filed 01/12/21 Page 4 of 6 Page ID #:1575




                                              1   eviction on grounds that the instruments were “fraudulent” or somehow “void”—rejected
                                              2   by the Court of Appeal on three occasions.
                                              3      Lastly, L.R. 7-18 states that “any motion for reconsideration must be filed no later
                                              4   than 14 days after entry of the Order that is the subject of the motion or application.”
                                              5   Here, Plaintiff’s ex parte application was filed on January 11, 2021—well beyond the 14-
                                              6   day time period for reconsideration of the orders dated December 8, 2020, or November
                                              7   23, 2020.
                                              8      2. PLAINTIFF’S NEW THEORIES WERE ALREADY LITIGATED IN 2017,
                                              9          RESULTING IN A FINAL JUDGMENT IN FAVOR OF DEFENDANT,
                                             10          AND PLAINTIFF HAS NO LIKELIHOOD OF SUCCESS
                                             11      A significant portion of Plaintiff’s ex parte application discusses her theories
                                             12   concerning the securitization of her mortgage loan. However, such a theory was expressly
                A Professional Corporation
THE RYAN FIRM




                                             13   raised by Plaintiff in her 2017 action against Defendant, Brown v. Bank of New York
                                             14   Mellon, Case No. 30-2017-0092887 (“2017 Action”) and addressed by the Court of
                                             15   Appeal in in its opinion affirming the trial court’s order sustaining BONYM’s demurrer:
                                             16
                                                         “The one claim that may survive is Brown’s alternative basis for wrongful
                                             17          foreclosure: that Mellon, as trustee of a securitized pool of mortgages,
                                                         acquired Brown’s mortgage after the closing date listed in the pooling and
                                             18
                                                         servicing agreement, and thus the assignment to Mellon was void.
                                             19          However, we conclude Brown has no standing to assert that alleged breach
                                                         of the pooling and servicing agreement… We have seen this generic
                                             20
                                                         allegation countless times. Based on Rajamin, this allegation is
                                             21          insufficient to establish that the transfer was void. And without a sufficient
                                                         allegation that the transfer was void, Brown does not have standing to
                                             22          challenge the transfer.” [See Doc. 51, Defendant’s Request for Judicial
                                             23          Notice filed on January 7, 2021, Exhibit 5, p. 8 (emphasis added).]
                                             24      This newly raised theory is unequivocally barred by the doctrine of res judicata. [See
                                             25   Boeken v. Philip Morris USA, Inc. (2010) 48 Cal.4th 788, 797 (The doctrine of res
                                             26   judicata will provide such conclusive effect when the following elements are present: “(1)
                                             27   A claim or issue raised in the present action is identical to a claim or issue litigated in a
                                             28   prior proceeding; (2) the prior proceeding resulted in a final judgment on the merits; and

                                                                                                     4

                                                                               Opposition to Plaintiff’s Ex Parte Application
                                Case 8:20-cv-01922-JLS-DFM Document 56 Filed 01/12/21 Page 5 of 6 Page ID #:1576




                                              1   (3) the party against whom the doctrine is being asserted was a party or in privity with a
                                              2   party to the prior proceeding.”).] It is an identical claim that was raised before, the claim
                                              3   was adjudicated in favor of BONYM, and the parties are the same. Accordingly,
                                              4   Plaintiff’s ex parte application to regain possession of the subject property should be
                                              5   summarily denied.
                                              6      3. CONCLUSION
                                              7      Based on the forgoing, Defendant respectfully requests that Plaintiff’s Third ex parte
                                              8   application be denied in its entirety, and that the Court strongly caution Plaintiff (and her
                                              9   team of unlicensed attorneys) from pursuing any further ex parte requests seeking the
                                             10   same relief. Brown has filed dozens of motions over the years, in various forums,
                                             11   litigating her same theories against Defendant. This repeated conduct is harassing and it
                                             12   forces Defendant to unnecessarily incur fees in opposing each meritless filing. Plaintiff’s
                A Professional Corporation
THE RYAN FIRM




                                             13   endless litigation about her foreclosure and eviction judgment is not proper, particularly
                                             14   after three final judgments have been issued by three separate courts, all affirmed on
                                             15   appeal, about these issues.
                                             16
                                             17    DATED: January 12, 2021                                THE RYAN FIRM
                                                                                                          A Professional Corporation
                                             18
                                             19
                                             20                                                           By: /s/ Tadeusz McMahon
                                                                                                             TIMOTHY M. RYAN
                                             21                                                              ANDREW J. MASE
                                                                                                             TADEUSZ MCMAHON
                                             22                                                              Attorneys for Defendant Bank of New
                                                                                                             York Mellon
                                             23
                                             24
                                             25
                                             26
                                             27
                                             28
                                                                                                      5

                                                                                Opposition to Plaintiff’s Ex Parte Application
                                      Case 8:20-cv-01922-JLS-DFM Document 56 Filed 01/12/21 Page 6 of 6 Page ID #:1577




                                              1                                   PROOF OF SERVICE
                                              2         I am over the age of eighteen years and not a party to the within action. I am
                                              3   employed by The Ryan Firm, A Professional Corporation, whose business address is:
                                                  2603 Main St, Suite 1225, Irvine, CA 92614.
                                              4
                                                  On January 12, 2021, I served the within document(s) described as: DEFENDANT’S
                                              5   OPPOSITION TO PLAINTIFF’S THIRD EX PARTE APPLICATION on the
                                                  interested parties in this action:
                                              6
                                                        by placing the original     true copy(ies) thereof enclosed in sealed envelope(s)
                                              7           addressed as follows:     addressed as stated on the attached mailing list.
                                              8
                                                         Name & Address             Telephone / Fax / E-mail                 Role
                                              9     Cynthia L. Brown             Phone: (714) 618-2034             Plaintiff in Pro Per
                                                    P.O. Box 4806                Fax: *
                                             10     Orange, CA 92863             Email:
                                             11                                  cindyforthepeople@yahoo.com

                                             12         BY MAIL (F.R.Civ.P, rule 5(b)(1); F.R.Civ.P., rule 5(b)(2)(C))—I deposited such
                                                        envelope(s) for processing in the mailroom in our offices, having been address to
                A Professional Corporation
THE RYAN FIRM




                                             13         each party’s attorney(s) of record at their last known address. I am “readily
                                                        familiar” with the firm’s practice of collection and processing correspondence for
                                             14         mailing. It is deposited with the U.S. Postal Service on that same day with postage
                                             15         thereon fully prepaid at Irvine, California, in the ordinary course of business.

                                             16         (Federal) I declare that I am employed in the office of a member of the bar of this
                                                        Court at whose direction the service was made.
                                             17
                                                        Executed on January 12, 2021, at Irvine, California.
                                             18
                                             19
                                                                                                     /s/ Heather Morris
                                             20                                                     HEATHER MORRIS
                                             21
                                             22
                                             23
                                             24
                                             25
                                             26
                                             27
                                             28


                                                                                        Proof of Service
